Appeal from order, Family Court, New York County (Jody Adams, J), entered on or about March 23, 2009, which awarded petitioner father custody of the parties’ child, unanimously dismissed, without costs.
As the order was entered on respondent mother’s default, it is not appealable (CPLR 5511; Matter of Anita L. v Damon N., 54 AD3d 630 [2008]; Matter of Jessica Lee D., 44 AD3d 327 [2007]).
Were we to consider the appeal, we would affirm the order. The record of the neglect proceeding against the mother demonstrates that it was in the child’s best interest for petitioner to have custody of her (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]). Given the records made at the fact-finding and dispositional hearings, no further hearing was required on the custody petition (see Matter of David T., 268 AD2d 309 [2000]). Concur—Gonzalez, P.J., Andrias, Catterson, Renwick and Manzanet-Daniels, JJ.